Lewis, C. J.
The cause was instituted originally in the Superior Court of Marion County, Indiana, in which the Plaintiffs Below sought a Writ of Mandate to compel the Defendants to place the name of Everett L. West on the ballot for the General Election to be held November 5, 1968, for the office to be filled as Judge of the Supreme Court of Indiana, Judicial District No. 4.
Thereafter, the Attorney General of Indiana removed the cause of action to the Appellate Court of Indiana pursuant to Burns,’ § 3-2121 through § 3-2131.
Thereafter, the Appellate Court of Indiana held a hearing by the full court thereof and five Judges of said court failing to vote to continue the temporary mandate, the same was dissolved.
*527The Appellate Court was equally divided as to the issue of a permanent writ of mandate, and this cause came on to the Supreme Court of Indiana for final determination.
The election was held on November 5, 1968, and all matters covered by the issues herein are therefore moot.
IT IS, THEREFORE, ORDERED, ADJUDGED and DECREED by the Supreme Court of Indiana that all matters herein are moot and this cause is dismissed.
The costs herein are taxed against the petitioner.
Arterbum, Hunter and Jackson, JJ., concur; DeBruler, J., not participating.
Note. — Reported in 242 N. E. 2d 635.